 SARGENT ELECTRIC COMPANY121Sargent Electric Company and Dennis H. Green-wood. Case 6-CA-9991March 19, 1981SUPPLEMENTAL DECISION ANDORDEROn November 17, 1980, Administrative LawJudge Phil W. Saunders issued the attached Sup-plemental Decision in this proceeding.' Thereafter,Respondent filed exceptions and a supporting brief.The National Labor Relations Board has consid-ered the record and the attached Supplemental De-cision in light of the exceptions and brief and hasdecided to affirm the rulings, findings,2and conclu-sions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order, the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Sargent Elec-tric Company, Pittsburgh, Pennsylvania, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.i The Board's original Decision and Order is reported at 237 NLRB1545 (1978). Thereafter, the Court of Appeals for the Third Circuit en-tered its judgment enforcing the Board's Order (Docket No. 79-1847.December 13, 1979).Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEPHIL W. SAUNDERS, Administrative Law Judge: Thiscase was heard before me in Pittsburgh, Pennsylvania, onJune 30, 1980, based on a backpay specification issued onApril 8, 1980, for the purposes of resolving a controver-sy over the amount of backpay due the individualsnamed herein.On September 1, 1978, the Board issued its Decisionand Order (237 NLRB 564) directing Sargent ElectricCompany, hereinafter Respondent, to make wholeDennis H. Greenwood, Tommy W. Rose, Robert Sipe,and Kenneth H. Bonds for their loss resulting from Re-spondent's unfair labor practices. On December 13, 1979,the Court of Appeals for the Third Circuit entered itsjudgment enforcing the provisions of the Board's Orderherein, and accordingly, the backpay specification wasissued.The Respondent admits the propriety of the GeneralCounsel's formula used to determine the amount of back-255 NLRB No. 18pay due the claimants, including the number of hourseach claimant would have worked during each week ofthe backpay period; the hourly wage rates payable toemployees in the classification occupied by each of thediscriminatees; the hourly wage payable for overtimework; the number of hours each discriminatee wouldhave worked at the overtime rate during the backpayperiod; the vacation allowance rate payable to each ofthe discriminatees; and the percentage of net backpaypayable to the Local Employee Benefit Board. 'The backpay period for each of the discriminateesbegins on January 10, 1977, when each was dischargedby Respondent, and ends on April 26, 1978, when eachof the claimants either accepted or declined the Re-spondent's offer of reinstatement.Each of the four claimants were either journeymanelectricians, wiremen, or linemen, and prior to their dis-charge had been referred to the Respondent's ElramaPower Station jobsite located approximately 25 milesfrom Pittsburgh. The employees of Respondent wererepresented by Local 5 of the International Brotherhoodof Electrical Workers (Pittsburgh) and all referencesherein to other locals are of the same brotherhood.During the backpay period all of the claimants in-curred certain expenses while seeking and maintainingtheir interim employment. The Board, of course, haslong considered these types of expenses to be an offset tothe amount of interim earnings and thus are recoverable,and the employer has the burden of establishing that theexpenses were not incurred, or any incorrectness orundue discrepancies in the amount of expenses claimed.From time to time all of the discriminatees incurredextra mileage costs and also two of them incurred extrafood and lodging expenses while seeking and/or main-taining interim employment. More specifically, each ofthe claimants testified as to the amount of extra mileageincurred by them while maintaining interim employmentin respect to the daily commuting between their variousplaces of lodging and places of employment, and themileage rate used in such tabulations was 15 cents amile.2Greenwood and Rose also incurred turnpike andbridge tolls in seeking interim employment at varioustimes in the backpay period, but it is well established thatsuch mileage and tolls incurred by a discriminatee andclaimant in seeking interim employment is also a deduct-ible expense from interim earnings and, therefore, a re-coverable item.Finally, extra lodging expense is claimed by Bondswhile he was maintaining interim employment and foodand lodging expenses are also claimed by Greenwoodwhile maintaining interim employment away from hisThe Employee Benefit Board, referred to above, is in relation to apension fund established by the bargaining contract with certain moneysto be paid by the Respondent on behalf of its employees. The amount ofthe contributions set forth in the specification payable to each claimant, isbased on the net backpay due them for each quarter.2 From July , 1975. to October 1978, the reimbursement by the Fed-eral Government for business use of personal automobile was at least 15cents a mile and it is submitted that this figure is a reasonable mileagerate in computing the discriminatees or claimants expenses in maintainingtheir interim employment. There appears to be no disagreement with the15-cent-a mile charge and, accordingly, it is hereby accepted.SARGENT ELECTRIC COMPANY 121 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDresidence. Both claimants testified as to those expenses.Moreover, it is well established that food and lodging ex-penses are considered as deductible expenses from inter-im earnings.As pointed out, Respondent, with few exceptions, hasnot seriously challenged the reasonability of the expensesclaimed nor the correctness of the expenses. In view ofthese circumstances all such expense items claimed asoffsets to interim earnings are deductible.The main issue in this proceeding is whether or notthe claimants made sufficient efforts to obtain other workin order to meet their obligation to mitigate damages.Counsel for Respondent argues that the major differencein the reported earnings of the claimants during the sixquarters included in the Board's backpay specificationclearly establishes that each of the claimants did notmeet his respective duty to mitigate damages by securingother available work. Respondent claims that their back-pay obligation as to Robert Sipe terminated on Novem-ber 10, 1977.Board decisions have made it clear that an employerhas the burden of establishing that the discriminatees en-gaged in conduct that would constitute willful loss ofearnings and, while it is true that a discriminatee orclaimant must make a good-faith effort to search for em-ployment during the backpay period, "the backpayclaimant should receive the benefit of any doubt ratherthan Respondent, the wrongdoer responsible for the ex-istence of any uncertainty, and against whom any uncer-tainty should be resolved." United Aircraft Corporation(Pratt & Whitney Aircraft and Hamilton Standard Divi-sion), 204 NLRB 1068 (1973), and cases cited therein.The applicable legal principles were correctly restatedby Administrative Law Judge Shapiro in his Board-ap-proved decision in Aircraft and Helicopter Leasing andSales, Inc., 227 NLRB 644, 646, as follows:An employer may mitigate his backpay liabilityby showing that a discriminatee "willfully incurred"loss by "clearly unjustifiable refusal to take desir-able new employment." (Phelps-Dodge Corporationv. N.L.R.B., 313 U.S. 177, 199-200 (1941)), but thisis an affirmative defense and the burden is upon theemployer to prove the necessary facts. N.L.R.B. v.Mooney Aircraft, Inc., 366 F.2d 809, 813 (5th Cir.1966). The employer does not meet that burden bypresenting evidence of lack of employee success inobtaining interim employment or a low interimearning; rather, the employer must affirmativelydemonstrate that the employee "neglected to makereasonable efforts to find interim work." N.L.R.B.v. Miami Coca-Cola Bottling Company, 360 F.2d569, 575-576 (5th Cir. 1966). Moreover, although adiscriminatee must make "reasonable efforts to miti-gate [his] loss of income ...[he] is held ...onlyto reasonable assertion in this regard, not the high-est standards of diligence." N.L.R.B. v. ArduiniManufacturing Co., 394 F.2d 420, 422-423 (Ist Cir.1968). Success is not the measure of the sufficiencyof the discriminatee's search for interim employ-ment; the law "only requires an honest good-faitheffort." N.L.R.B. v. Cashman Auto Company andRed Cab Company, 233 F.2d 832, 836 (Ist Cir.).And in determining the reasonableness of this effort,the employee's skill and qualifications, his age, andthe labor conditions in the area are factors to beconsidered. Mastro Plastics Corp., 136 NLRB 1342,1359.The Board confirmed the validity of these principlesby adopting the decision of Administrative Law JudgeRobert M. Schwarzbart in Sioux Falls Stock Yards Com-pany, 236 NLRB 543 (1978). In determining whether anindividual claimant has made a reasonable search for em-ployment, the test is whether the record as a whole es-tablishes the employee had diligently sought other em-ployment during the entire backpay period. Saginaw Ag-gregates, Inc., 198 NLRB 598 (1972); Nickey ChevroletSales, Inc., 195 NLRB 395, 398 (1972).It is also well established that any uncertainty in theevidence is to be resolved against the Respondent as thewrongdoer. N.L.R.B. v. Miami Coca-Cola Bottling Com-pany, supra; Southern Household Products Company, Inc.,203 NLRB 881 (1973).I. KENNETH BONDSBonds testified that after he was terminated on Janu-ary 10, 1977, he traveled to his home in Hawthorne,Florida, and then contacted the business agent of Local1205, the local in which Bonds retained membership,about employment and thereafter, pursuant to instruc-tions from the business agent, traveled to Baton Rouge,Louisiana, in order to sign the out-of-work book for thelocal there, which he had to do on each Friday. As aresult of these efforts, Bonds began work at a Saia Elec-tric job in Donaldsville, Louisiana, on February 28, 1977,and worked at that job until mid-April 1977, when hequit a few days before a strike occurred. However,Bonds did not remain out of work very long as 2 or 3days later he began work at an E. C. Earnst job inMcGehee, Arkansas, but because that employer wastransferring employees to night-shift positions, Bonds leftthis job on or about May 5, 1977, at which time he drove(on Friday) to Charleston, West Virginia, and at this lo-cation began working for Union Boiler, Nitro ElectricDivision, the following Tuesday. Bonds worked at thisjob for approximately 10 days before a layoff. Very soonthereafter he began working for Commonwealth Electricat its John Ames Power House, Charleston, West Virgin-ia, and worked at this job for approximately a monthwhen he quit. On the next day he began working forUnion Boiler once again, but this was only a 3 or 4 dayjob. Bonds then picked up a job which lasted for ap-proximately a week for Simmons Electric in Charleston.Bonds testified that after finishing this job, he then trav-eled to Illinois where, several days later, he began work-ing for H. P. Foley. Bonds said that he quit the Foleyjob after a week because he could not find a suitableplace to live and immediately began working at a J. M.Foster job at U.S. Steel's Gary, Indiana, plant, but afterapproximately 3 weeks on this job he was laid off. Bondsthen traveled to Hunter, Alabama, and worked for Ala-bama Power for I day, but since he could not find a SARGENT ELECTRIC COMPANY123place to live, he quit that job and several days laterbegan working for Delcon Corporation in Dothan, Ala-bama. Bonds worked for Delcon approximately 6 weekswhen he quit to go to California. Approximately a weeklater, upon arrival in California, he obtained a referral toa job with Kirkwood Electric. Bonds testified that he leftthe Delcon job because he felt or knew that electriciansin California were receiving a higher rate of pay. Bondsworked for Kirkwood Electric for approximately 5months before quitting several days before the job's com-pletion. Bonds then traveled to Las Vegas where heworked for various enterprises until the end of the back-pay period. Apart from the initial period following hisdischarge from Respondent on January 10, 1977, Bonds,during the entire backpay period, was not off from workfor more than a week to 10 days at a time, and duringsuch periods was generally in traveling status seekingother employment (10 days in getting to California).Counsel for Respondent points out and argues thatBonds did not obtain work until almost 2 months afterhis discharge and if Bonds had shown due diligence, asSipe exhibited, he too would have been referred to workin the Pittsburgh area within a few days after his Januarydischarge-but Bonds chose to leave the cold northernclimate and return to the more comfortable weatherfound in his native Florida. Further, argues Respondent,it is unreasonable to expect Sargent Electric to compen-sate Bonds for moneys allegedly lost as the result of hisdischarge when he failed to seek available work immedi-ately after his termination of employment, as was hislegal responsibility.Bonds explained that to his knowledge Local 712 (aPennsylvania local) was unable to place people duringthe period here in question-that he had, in fact, inquiredof the business agent as to status of the work in the Pitts-burgh area and was informed that it would be 2 or 3weeks before employment would open up because of thecold weather.As pointed out, although Bonds testified that he quitseveral jobs during the backpay period, as aforestated, Iam in agreement that the facts surrounding these in-stances do not establish a willful loss of earnings. Thus,Bonds quit the Saia Electric job in Louisiana because ofan impending strike; the E. C. Earnst job because he wasscheduled to be transferred to the night shift; the Com-monwealth Electric job because of a personality conflict;the H. P. Foley and Alabama Power jobs because hecould not find a suitable place to live; the Delcon job inorder to obtain a higher paying job in California; andthat he quit the Kirkwood job several days before thejob's completion. Moreover, in each instance, exceptonce, Bonds obtained a new job within a week. There-fore, given all the surrounding circumstances, and giventhe fact that Respondent initially occasioned the loss ofemployment to Bonds, it cannot be said that a willfulloss of earnings was incurred.It is also noted that his interim earnings, before de-ductible expenses, either exceeded his gross backpay(second quarter 1978), or, in several instances, closely ap-proximated the gross backpay for each quarter.In summary, Respondent has failed to meet its burdenof proof with regard to its contention that Bonds in-curred a willful loss of earnings during the backpayperiod. The record indicates that Bonds had substantialinterim earnings throughout the period in question andthat he did not remove himself from the job market but,to the contrary, made repeated and continued calls andcontacts with business agents whenever out of work andthen, with due diligence, accepted their suggestions andreferrals whenever job opportunities existed.11. ROBERT SIPESipe stated that within a few days after his dischargeon January 10, 1977, he picked up a job with ProthersElectrical Contractors in Beaver County, Pennsylvania,on referral from Local 712 and also stated that at closeintervals thereafter he was successful in getting employ-ment at the Shippingport Nuclear Power Plant, withElm Grove Electric Company in West Virginia, withJones & McLaughlin Steel Corporation, and with OrtlipElectric Company.Sipe admitted that he quit his job with Ortlip on orabout November 10, 1977, and that he then went toColorado Springs, Colorado, in order to study at theNazarene Bible College in preparation for the ministry.However, when Sipe was attending Bible college, healso had a job with Western Forge at night (11 p.m. to 7a.m.) performing electrical maintenance work and he ob-tained this job on or about December 1, 1977.Counsel for Respondent argues that the backpay obli-gation in question here terminated on November 10,1977, when Sipe abandoned his employment and com-menced his studies for the ministry and that Sipe's deci-sion to permanently move away from the Pittsburgh areafor a purpose other than seeking a new job constitutes anadditional disqualification.In the periods material hereto-it is noted that Sipewas merely a part-time student-from 6 to 10 p.m. (nightschool)-at the Nazarene Bible College, but from II p.m.to 7 a.m., he apparently worked a full 8-hour shift withWestern Forge, as aforestated. Under such circum-stances, I do not believe it can be determined that Sipehad withdrawn from the labor market as he was devot-ing only a few evening hours for college studies whileotherwise working an 8-hour day. Moreover, there areno other indications that Sipe had permanently aban-doned his work in the electrical field for full-time stud-ies, nor are there any specific indications that he had per-manently moved from the Pittsburgh area. It is alsopointed out that there is no evidence in the record indi-cating that Sipe would have been retained by OrtlipElectric during all or part of the backpay period follow-ing November 10, 1977. In summary, Respondent hasfailed to meet its burden of proof that Sipe incurred awillful loss of earnings under the particular circum-stances and events outlined above.111. THOMAS ROSEImmediately after being discharged on January 10,1977, Rose returned to his home in Elkton, Maryland,and signed for unemployment. Rose also contacted Local313 in Wilmington, Delaware, and Local 126 in Norris-town, Pennsylvania, and did so at least once a week untilSARGENT ELECTRC COMPANY 123 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe obtained a job at Bethlehem Steel in mid-March 1977as a journeyman wireman. Rose testified that he re-mained on the Bethlehem job until the first part of Junewhen he was able to obtain a referral from Local 70 inBaltimore to a job with Blumenthal Kahn in Baltimoreand that he left for the Blumenthal job because this jobpaid over $11 per hour compared to the $6.17 per hourhe was receiving at Bethlehem. Rose further testifiedthat he started the Blumenthal job the day after he quitBethlehem.After being laid off by Blumenthal in September orOctober 1977, Rose traveled to Olean, New York, towork for Daye Zimmerman, Inc., but was able to workfor only I day on that job because of the weather, andwas informed that the job would be shutting down. Rosethen telephoned a local in Augusta, Georgia, and wasable to obtain a referral to a job with Miller Electric inAugusta. Rose testified that the Miller job was the onlyjob he could find at the time and that he continued towork on the Miller job until mid-November at whichtime layoffs were beginning to occur since the job wasnearing completion and as a result he left the job and re-turned home to Elkton, Maryland, and where he againsigned for unemployment compensation. Or or aboutJanuary 10, 1978, Rose obtained a job with BechtelPower Corporation in Port Gibson, Mississippi. Roseworked at Bechtel until mid-April or so when he left thisjob, which was approximately 500-600 miles from hishome. Rose testified that he quit the Bechtel job in Mis-sissippi in order to obtain employment closer to hishome, and that while working at Bechtel, he went homefor approximately 2 weeks in an unsuccessful attempt toobtain employment nearer to his family. It appears thatwhile Rose was en route to the job in Gary, he tele-phoned home and was then informed that Respondenthad offered him reinstatement to the job at the ElramaPower Station. Rose accepted Respondent's offer andtestified that there was only a 2- to 3-day lapse of timebetween the date he quit Bechtel and the date he beganworking at Elrama.Counsel for Respondent argues that if Rose had re-mained in the Pittsburgh area after his termination, hecould have found other work and his earnings in the firstquarter of 1977 would not be deficient; that as a result ofRose's unwillingness to aggressively seek replacementwork, he earned only $207 during the first quarter of1977, and maintains that he is entitled to over $5,400 inback wages from Sargent Electric Company and thatfrom his testimony it is quite obvious that Rose was "to-tally satisfied" with his receipt of unemployment com-pensation and just "didn't bother" to make a seriouseffort to find replacement work, and that this willfulwithdrawal from the labor market disqualifies him frombackpay eligibility during the first quarter of 1977. Fur-ther, maintains Respondent, Rose's testimony demon-strates a history of voluntary resignation from variousjobs to meet his personal convenience, and illustrative ofthis is the fact that Rose quit a job with Miller Electricin mid-November 1977, and did not seek replacementemployment until January 1978.Rose testified that following his discharge, he did notcontact Local 712 in Beaver, Pennsylvania (or Local 5 inPittsburgh), about possible job referrals because he wasthere "once before" when unemployed and was not sentout and as a result he did not go back during the periodhere in question.Respondent also contends that since discriminatee Sipewas able to obtain a referral from Local 712 immediatelyfollowing his discharge, that such circumstance indicatesthat Rose would also have been able to obtain a referral.However, in this regard, it must first be kept in mindthat Sipe obtained a referral as a welder and Rose is ajourneyman wireman and does not do welding. In addi-tion, Respondent offered no probative evidence to estab-lish that if Rose had contacted Local 712 shortly afterJanuary 10, 1977, that he would have been referred to ajob. Moreover, as has been pointed out, the establishedbasis or test in determining if an individual claimant hasmade a reasonable search for employment is whether,considering the record as a whole, the claimant diligent-ly sought other employment during the backpay period.Thus, a backpay claimant will ordinarily not be found tohave incurred a willful loss of earnings merely becausethe search for interim employment was not made in eachand every quarter of the backpay period, nor is a claim-ant, who has otherwise made reasonable efforts to seeknew work, required to repeat job applications which,from past efforts, are known to be futile or worthless.Cornwell Company, Inc., 171 NLRB 343, 343 (1968). Itshould also be noted that the Board has recognized thediscriminatees need not search for or accept employmentwhich is "unreasonably" distant from their home. F. M.Broadcasting Corporation d/b/a WHLI Radio, 233 NLRB326 (1977).In the final analysis, Thomas Rose, following his dis-charge, immediately went to his home in Elkton, Mary-land, signed for unemployment compensation and thencontacted, on a weekly basis, at least two or three localunions for job referrals. As also pointed out, during thecourse of the backpay period, Rose worked at numerousjobs around the country and during several quarters ofthe backpay period received interim earnings closely ap-proximating his gross backpay for those particular quar-ters, and although Rose voluntarily quit several jobsduring the backpay period the record establishes that ineach instance such quits did not constitute a willful lossof earnings. Thus, Rose quit Bethlehem Steel to start ahigher paying job the next day for Blumenthal Kahn; hequit the Daye Zimmerman job in New York based onthe information that the job was shutting down due toinclement weather and immediately obtained a new jobseveral days later; he quit the Miller Electric job in Au-gusta several days prior to being laid off and returnedhome to search for employment; and Rose quit the Bech-tel Power job in order to start a job closer to his homeseveral days later-and certainly the 2-week period inMarch 1978, when Rose left the Bechtel job in Mississip-pi in order to search for employment closer to his homein Maryland, should not constitute a period of willfulloss of earnings, based on his overall diligence in seekingwork.In summary, Respondent has failed to meet its burdenof proof that Rose incurred a willful loss of earnings SARGENT ELECTRIC COMPANY125during the backpay period. This record clearly indicatesthat Rose had substantial earnings throughout the back-pay period, and that at no time did he remove himselffrom the job market. There is no probative evidence tothe contrary.IV. DENNIS GREENWOODImmediately upon his discharge by Respondent onJanuary 10, 1977, Greenwood went to the unemploy-ment office and also contacted Local 5 for referral. Morespecifically, this record reveals that during the period be-tween the date of discharge until the date he beganworking at L. K. Comstock in March 1977, Greenwoodreported continually to the unemployment office on nu-merous occasions on January 11, 13, 18, and 25, on Feb-ruary 1, 8, 15, and 22, and on March , 8, and 15. More-over, Greenwood reported to the office of Local 712 tosign the out-of-work book on January 24 and again onFebruary 1977, but on each occasion learned that therewas no work available. Greenwood also unsuccessfullyattempted to obtain a referral from Local 5 on January10, as aforestated, and on several other occasions. InFebruary 1977 he even attempted to obtain reinstatementfrom Respondent, but was unsuccessful in doing so, andhe also telephoned the International Union offices inWashington, D.C., on one or two occasions in an at-tempt to obtain referrals and was also in regular contactwith his own local-Local 126.3Greenwood testified that by the end of March 1977,he had obtained employment at L. K. Comstock andworked there until the end of June or the beginning ofJuly 1977, and his earnings there were in excess of theearnings he would have received from Respondent.After being laid off from L. K. Comstock, Greenwoodapplied for unemployment compensation and made callsto Local 712 and to Local 126. It appears that Green-wood did not work during the months of July andAugust 1977, but Greenwood obtained a job at PennLine Service on or about September 19, 1977, andworked at that job until being laid off in the beginning ofNovember 1977. He then obtained a job for New RiverElectric Corp., in Moundsville, West Virginia, andworked there for approximately 6 weeks (until early De-cember) before quitting shortly before the job ended.Then, in an effort to continue working, and pursuant to areferral from the International, Greenwood traveled tonorthern Minnesota in January 1978 to work for MidlandConstructors, Inc., but because of adverse weather con-ditions he was only able to work 1 day out of the 6 dayshe stayed in Minnesota. Consequently, in view of the ex-pectations that the job would not start back up until thespring, Greenwood returned to his home, but only afterbad roads delayed his arrival there. Upon his return toPennsylvania, he signed for unemployment compensationand made several trips to Local 712 in February andMarch 1978 to sign the out-of-workbook. Greenwoodobtained a job at Henkels & McCoy in April 1978 and itappears remained there until receiving an offer of rein-statement from Respondent on April 26.3 Greenwood's classification with Local 126 is that of a journeymanlineman.Counsel for Respondent points out that Greenwoodadmittedly contacted the unemployment office on at leastfour occasions before he visited the office of Local 712to seek replacement work; that he did not contact Local712 until 14 days after he had been fired; and by the timeGreenwood contacted Local 712 in seeking other em-ployment, Robert Sipe had been employed for almost 10working days. Moreover, argues Respondent, as a resultof Greenwood's failure to meet his burden of attemptingto find other work, he earned only S580 during the firstquarter of 1977, and Greenwood's record of seekingother work only when convenient and absolutely neces-sary demonstrates his willful loss of earnings. Respond-ent further maintains that Greenwood's trip to Minnesotawas not work related and that he withdrew from thelabor market during this period of time.Turning first to the contention that Greenwood didnot seek job referrals from Local 712 immediately fol-lowing his discharge and Respondent's attempt to cou-pled that with the fact that discriminatee Sipe was re-ferred to a job by Local 712 shortly after his January 10termination. However, in this regard it should be notedthat Sipe was referred to his job as a welder and Green-wood is a journeyman lineman and cannot weld. More-over, Respondent presented no probative evidence to es-tablish that had Greenwood reported to Local 712 on orbefore mid-January that he would have been referred toa job in his classification, and especially so when keepingin mind that a discriminatee need not instantly seek em-ployment, and that a claimant will not necessarily befound to have incurred a willful loss of earnings merelybecause a continuous search for work was not made ineach and every quarter of the backpay period, SiouxFalls Stock Yards, supra; Cornwall Company, Inc., supra.Also noting the efforts Greenwood did make to obtainemployment during the first quarter of 19774 and thesubstantial periods of interim employment he had there-after. I am in agreement that Respondent has failed tomeet its burden of proof showing that Greenwood in-curred a willful loss of earnings in the first quarter of1977. Moreover, this record clearly establishes thatGreenwood did work for a number of enterprises start-ing in March 1977, and with several jobs thereafter last-ing substantial periods of time, as aforestated, togetherwith the fact that he also traveled to northern Minnesotain the middle of the winter in an effort to work, andthere is no evidence that in doing so he removed himselffrom the labor market. Moreover, Greenwood remainedin regular contact with various locals and the Interna-tional during the periods of unemployment here in ques-tion. On the record as a whole, Respondent has failed toshow that Greenwood did not exercise reasonable dili-gence in searching for employment during the backpayperiod.I While the registration with the employment office is not conclusiveevidence of a reasonable search for employment it is. nevertheless, evi-dence that the claimant did, in fact, seek work. The .adison Courier. Inc.,202 NLRB 808, 813 (1973).SARGENT ELECTRIC COMPANY 125--- 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDEROn the basis of the foregoing findings, I conclude thatthe claimants named herein are entitled to payment byRespondent of the amount set opposite his name, plus in-terest accrued thereon,5minus appropriate social securityand income tax deductions, as required by Federal, state,and local laws:And also payment to the Local Employees BenefitBoard, on behalf of the discriminatees, of the amount setopposite his name, plus interest on the basis heretoforeindicated:Kenneth BondsDennis H.GreenwoodThomas RoseRobert Sipe6$208.21537.82353.35221.65eKenneth BondsDennis H.GreenwoodThomas RoseRobert Sipe$10,006.5021,410.6317,371.368,971.05s In the manner prescribed in F W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB 651 (1977), and,generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.